Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities:  “an temperature sensor” should be a temperature sensor.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not teach 
a single device, i.e. “a controller”, to be configured to do all of the following: 
“to receive motion signals from the motion sensor, adjust a voltage window based on a temperature sensed by the temperature sensor; detect movement based on motion signals within the voltage window, and transmit, via the communication device, an indication of the detected movement” (claim 21).
Furthermore, the original disclosure does not teach how “a voltage window” determined by temperature—"adjust a voltage window based on a temperature sensed by the temperature sensor”—can be used to detect movement—"detect movement based on motion signals within the voltage window”.
The original disclosure does not teach 
a single device, i.e. “a processor” to be configured to do all of the following: 
“to receive motion signals from the motion sensor, adjust a reference voltage based on a temperature sensed by the temperature sensor; detect a state change based on the reference voltage, and transmit, via the communication device, an indication of the detected state change” (claim 29).
Furthermore, the original disclosure does not teach how “a reference voltage” determined by temperature—" adjust a reference voltage based on a temperature sensed by the temperature sensor”—can be used to state change—"detect a state change based on the reference voltage”.
The original disclosure does not teach 
“an external control system” to be configured to do all of the following: 
“to select, from candidate motion events received from multiple motion sensor assemblies of the motion sensor assemblies, candidate motion events that are each associated with a same time interval, and detect, based on the selected candidate motion events, a valid motion event associated with the same time interval” (claim 36).  Furthermore, the original disclosure does not teach a control system that receives data from motion sensor assemblies and also detects motion.
The original disclosure does not teach 
“the circuitry of the first motion sensor assembly is configured to adjust detection of candidate motion events…” (claim 40).  According to claim 36, the “candidate motion events” are to be detected not to be adjusted.  
The original disclosure does not teach 
“a recess” and “the circuit board is mounted in the recess” (claim 27).


Claim 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 states “the circuitry of the first motion sensor assembly is configured to adjust detection of candidate motion events…” (claim 40).  According to claim 36, the “candidate motion events” are to be detected not to be adjusted.  It is unclear how the fact that motion is detected can be changed, or adjusted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-23,26-28,29,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1), Pera et al (PG Pub 2018/0145844 A1) and Earanky (PG Pub 2015/0092466 A1).
Regarding claim 21, Karc teaches a motion sensor assembly, comprising: a cover plate (210, fig. 3B) comprising a cover plate aperture (222) that permits a portion of an electrical component (206) in an electrical box to pass through the cover plate when the cover plate at least partially covers the electrical box; a motion sensor (infrared sensor 270, paragraph [0062]); a communication device (236, paragraph [0062]); and a controller (microprocessor 232, paragraph [0062]), wherein the controller is configured to receive motion signals from the motion sensor (paragraph [0062]).
Karc does not teach, in addition to the motion sensor, a temperature sensor, or the controller is configured to adjust a voltage window based on a temperature sensed by the temperature sensor; detect movement based on motion signals within the voltage window, and transmit, via the communication device, an indication of the detected movement.  
In the same field of endeavor, Pera teaches a motion sensor (in a digital thermometer, paragraph [0163]) and a temperature sensor (a sensor in a digital thermometer that provides temperature reading to the digital hub, paragraph [0164]), and the controller (digital thermometer, paragraphs [0163][0164]) is configured to adjust a temperature range based on a temperature sensed by the temperature sensor (whether the zone is vacant and the temperature of the room, paragraphs [0163][0164]); detect movement based on motion signals within the temperature range, and transmit, via a communication device, an indication of the detected movement (thermometer communicates to the digital hub, paragraphs [0163][0164]), for the benefit of making home automation possible to enhance quality of life (paragraph [0004]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a temperature sensor, and to configure the controller to adjust a voltage window based on a temperature sensed by the temperature sensor; detect movement based on motion signals within the temperature, and transmit, via the communication device, an indication of the detected movement, for the benefit of making home automation possible to enhance quality of life.  
Pera teaches to adjust a temperature range not a voltage window.
In the same field of endeavor, Earanky teaches a thermostat send command signals to control motor speeds—thus, temperature setting—as voltages (paragraphs [0002][0033]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the controller to adjust a voltage window based on a temperature sensed by the temperature sensor; detect movement based on motion signals within the voltage window, for the benefit of setting the temperature of the zone within comfortable range.
Regarding claim 22, Karc teaches the motion sensor assembly of claim 21, wherein the cover plate aperture is sized and positioned to receive a switch (206, fig. 3B) of the electrical component when the cover plate covers the electrical box.  
Regarding claim 23, Karc does not teach the communication device is configured to electromagnetically transmit the indication of the detected movement across an air gap to wiring powering the electrical component.  
Pera teaches a communication device (in the thermometer that communicates with the digital hub wirelessly, paragraphs [0163][0064][0253]) is configured to electromagnetically transmit (wirelessly) the indication of the detected movement (whether a zone is vacant, paragraph [0163]) across an air gap (wireless) to wiring (wiring of the digital hub, paragraphs [0163][0164]) powering (inherent that the digital hub comprises wiring, in addition to wiring that receives wireless signals, receives power source) its associated electrical component, for the benefit of making home automation possible to enhance quality of life (paragraph [0004]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the communication device to electromagnetically transmit the indication of the detected movement across an air gap to wiring powering the electrical component, for the benefit of making home automation possible to enhance quality of life.
Regarding claim 26, Karc teaches the motion sensor assembly of claim 21, comprising: a circuit board comprising a circuit board aperture (222, fig. 3B) that passes through the circuit board; wherein the circuit board is mounted to the cover plate such that the circuit board aperture aligns with the cover plate aperture; and the portion of the electrical component passes through the circuit board aperture when the cover plate covers the electrical box.  
Regarding claim 27, Karc teaches the motion sensor assembly of claim 21, comprising a circuit board (PCB 230, fig. 3B), wherein: the cover plate comprises a cover plate front side, a cover plate rear side, and a recess in the cover plat rear side; the circuit board is mounted in the recess of the cover plate rear side; and the controller (microprocessor 232, paragraph [0062]) is mounted to the circuit board.  
Regarding claim 28, Karc teaches the motions sensor assembly of claim 27, wherein: the circuit board comprises a circuit board front side adjacent the cover plate and a circuit board rear side; wherein the circuit board rear side does not extend beyond the recess in the cover plate rear side (fig. 3B).  
Regarding claim 29, Karc in view of Pera and Earanky (see claim 21) teaches a motion sensor assembly comprising: a cover plate comprising a cover plate aperture that permits a portion of an electrical component in an electrical box to pass through the cover plate when the cover plate at least partially covers the electrical box; a temperature sensor; a motion sensor; a communication device; and a processor (microprocessor 232, paragraph [0062] in Karc), wherein the processor is configured to receive motion signals from the motion sensor, adjust a reference voltage based on a temperature sensed by the temperature sensor; detect a state change (whether the zone is no longer vacant, paragraphs [0163][0164] of Pera) based on the reference voltage, and transmit, via the communication device, an indication of the detected state change.  
Regarding claim 35, Karc teaches the motion sensor assembly of claim 29, wherein the cover plate aperture is sized and positioned to receive a switch (206, fig. 3B) of the electrical component when the cover plate at least partially covers the electrical box.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1), Pera et al (PG Pub 2018/0145844 A1) and Earanky (PG Pub 2015/0092466 A1) as applied to claim 21 above, and further in view of Lin et al (PG Pub 2004/0155763 A1).
Regarding claim 24, the previous combination remains as applied in claim 21.
Karc further teaches the motion sensor assembly of claim 21, comprising: a circuit board (230, fig. 3B) to which the controller (232) is mounted and a spiral antenna (loop antenna on PCB 30, paragraph [0053]).
Karc does not teach the antenna to be printed around an outer periphery of the circuit board.
In the same field of endeavor, Lin teaches a spiral antenna (32, fig. 8) formed around an outer periphery of the circuit board (100), for the benefit of reducing variances on the induced voltage (paragraph [0032]).
Furthermore, Pera teaches the circuitry of the motion sensor assembly is configured to transmit (sensors transmit occupation status to the hub, paragraphs [0163][0164]) the indication of the detected movement (sensors sensing whether a zone is vacant or occupied, paragraph [0163]) wirelessly ([0253]), for the benefit of enabling home automation to enhance quality of life (paragraph [0004]).
Although Karc does not teach to transmit the indication of the detected movement via the spiral antenna, it well known that an antenna in a wireless communication device is used to transmit data.  

Claim(s) 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1), Pera et al (PG Pub 2018/0145844 A1) and Earanky (PG Pub 2015/0092466 A1) as applied to claims 21 and 29 above, and further in view of Disser (PG Pub 2002/0134849 A1).
Regarding claim 25, the previous combination remains as applied in claim 21.
Furthermore, Karc teaches the motion sensor assembly of claim 21, comprising: an additional sensor.
Karc does not teach the controller is configured to increase a frequency at which readings are obtained from the additional sensor in response detected movement.  
Disser teaches an additional sensor (additional motion sensor 12, fig. 1); wherein the controller (2100) is configured to increase a frequency at which readings are obtained from the additional sensor in response detected movement (reading is twice as frequent because an additional signal, 200, fig. 1, from the additional sensor is read), for the benefit increasing the area of human motion to be sensed (paragraph [0038]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the controller to increase a frequency at which readings are obtained from the additional sensor in response detected movement for the benefit increasing the area of human motion to be sensed.
Regarding claim 34, the previous combination remains as applied in claim 29.
Karc does not teach the processor is configured to count a number of state changes.
Disser teaches a processor (2100, fig. 1) configured to count a number (paragraph [0038]) of state changes generated over a predetermined period of time and detect a movement event in response to the number of state changes exceeding a predetermined number for the benefit increasing the area of human motion to be sensed (paragraph [0038]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the processor to count a number of state changes generated over a predetermined period of time and detect a movement event in response to the number of state changes exceeding a predetermined number for the benefit increasing the area of human motion to be sensed.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1), Pera et al (PG Pub 2018/0145844 A1) and Earanky (PG Pub 2015/0092466 A1) as applied to claim 21 above, and further in view of Frank et al (PG Pub 2013/0321637 A1).
Regarding claim 30, the previous combination remains as applied in claim 29.
Karc further teaches a lens (272, fig. 3B, extending from the front surface to the rear surface of 211) extending from the front surface of the plate in a direction away from the rear surface of the plate; and wherein the motion sensor is positioned behind the lens and configured to generate the motion signals (messages from occupancy sensor, paragraph [0062]) based on radiation received via the lens (infrared radiation energy, paragraph [0062]).  
Karc does not teach the lens to protrude from the front surface of the plate.
In the same field of endeavor, Frant teaches a lens (1303, fig. 13A) protrudes from the front surface of the plate (1301A), for the benefit of expanding the view of the sensor (paragraph [0184]).
It would have been obvious to the skilled in the art before effective filing date of the invention to make the lens to protrude from the front surface of the plate for the benefit of expanding the view of the sensor.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1), Pera et al (PG Pub 2018/0145844 A1), Earanky (PG Pub 2015/0092466 A1) and Frank et al (PG Pub 2013/0321637 A1) as applied to claim 30 above, and further in view of Disser (PG Pub 2002/0134849 A1).
Regarding claim 31, the previous combination remains as applied in claim 30.
Karc does not teach a multi-faceted lens.
In the same field of endeavor, Disser teaches the lens is a multi-faceted lens (101a, fig. 7, paragraph [0035]), for the benefit of increasing the space the sensor can sense (paragraph [0035]) that causes the motion sensor to vary the motion signals (from zero when to signal is detected to nonzero value when motion is detected) as an object moves across a field of view of the motion sensor and from facet to facet of the lens.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the lens a multi-faceted lens that causes the motion sensor to vary the motion signals as an object moves across a field of view of the motion sensor and from facet to facet of the lens, for the benefit of increasing the space the sensor can sense.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1), Pera et al (PG Pub 2018/0145844 A1), Earanky (PG Pub 2015/0092466 A1) and Frank et al (PG Pub 2013/0321637 A1) as applied to claim 30 above, and further in view of Edwards (PG Pub 2009/0027574 A1).
Regarding claim 32, the previous combination remains as applied in claim 30.
Furthermore, though Karc does not explicitly teach the lens is transparent to a band of infrared wavelengths, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the lens transparent to a band of infrared wavelengths since sensor 270 is an infrared sensor (paragraph [0062]) for the benefit of allowing infrared light to pass through the lens to be detected.
Karc does not teach the lens is opaque to visible light.
In the same field of endeavor, Edwards teaches the lens for an infrared sensor to be opaque to visible light for the benefit of avoiding false alarm that visible light might cause (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art before effective filing date of the invention to make the lens for to be opaque to visible light for the benefit of avoiding false alarm that visible light might cause.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1), Pera et al (PG Pub 2018/0145844 A1), Earanky (PG Pub 2015/0092466 A1) and Frank et al (PG Pub 2013/0321637 A1) as applied to claim 30 above, and further in view of Edwards (PG Pub 2009/0027574 A1) and Dean et al (PG Pub 2011/0260880 A1).
Regarding claim 33, the previous combination remains as applied in claim 30.
Furthermore, though Karc does not explicitly teach the lens is transparent to a band of infrared wavelengths, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the lens transparent to a band of infrared wavelengths since sensor 270 is an infrared sensor (paragraph [0062]) for the benefit of allowing infrared light to pass through the lens to be detected.
Karc does not teach the lens is opaque to visible light.
In the same field of endeavor, Edwards teaches the lens for an infrared sensor to be opaque to visible light for the benefit of avoiding false alarm that visible light might cause (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art before effective filing date of the invention to make the lens for to be opaque to visible light for the benefit of avoiding false alarm that visible light might cause.
Furthermore, Dean teaches humans emit thermal energy in the range of 5 to 15 micrometers (paragraph [0023]).  Because the infrared sensor in Karc and Disser both are intended to sense room occupancy through thermal energy emitted by humans it would have been obvious to the skilled in the art before effective filing date of the invention to make the lens transparent to a band of infrared wavelengths from 5 microns to 15 microns to detect human presence.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1) and Sugimoto et al (US Patent 5,461,231).
Regarding claim 36, Karc teaches a motion sensor system, each motion sensor assembly comprising: a cover plate (210, fig. 3B) comprising a cover plate aperture that permits a portion of an electrical component (206) in an electrical box to pass through the cover plate when the cover plate at least partially covers the electrical box.
Karc does not teach the motion sensor system to comprise plural “motion sensor assemblies” or a “circuitry configured to detect candidate motion events”.
In the same field of endeavor, Sugimoto teaches a motion sensor system comprising motion sensor assemblies (infrared detectors 3 and 4, fig. 1) and circuitry (fig. 2) configured to detect candidate motion events and transmit (to elements 11 and 12, fig. 2) the candidate motion events; and an external control system (elements 11 and 12, fig. 2) configured to select, from candidate motion events received from multiple motion sensor assemblies of the motion sensor assemblies, candidate motion events that are each associated with a same time interval (waveforms in figs. 3 and 4 showing time interval during which “H” and/or “M” walk from “e1” to “e4”/”e3”) and detect, based on the selected candidate motion events, a valid motion event (value that exceeds the reference level, column 4, lines 11-19) associated with the same time interval, for the benefit of avoiding false alarm (column 2, lines 8-13).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the motion sensor system to comprise motion sensor assemblies, and circuitry configured to detect candidate motion events and transmit the candidate motion events; and an external control system configured to select, from candidate motion events received from multiple motion sensor assemblies of the motion sensor assemblies, candidate motion events that are each associated with a same time interval, and detect, based on the selected candidate motion events, a valid motion event associated with the same time interval, for the benefit of avoiding false alarm.  

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1) and Sugimoto et al (US Patent 5,461,231) as applied to claim 36 above, and further in view of Disser (PG Pub 2002/0134849 A1).
Regarding claim 37, the previous combination remains as applied in claim 36.
Furthermore, Karc teaches the motion sensor system of claim 36, wherein: a first motion sensor assembly of the motion sensor assemblies comprises an additional sensor (“and/or temperature sensing devices”, or daylight sensor, paragraph [0063]); 
Karc does not teach the circuitry of the first motion sensor assembly is configured to increase a frequency at which reading are obtained from the additional sensor in response detected movement.  
Disser teaches an additional sensor (additional motion sensor 12, fig. 1); wherein the circuitry (2100) is further configured to increase a frequency at which readings are obtained from the additional sensor in response detected movement (reading is twice as frequent because an additional signal, 200, fig. 1, from the additional sensor is read), for the benefit increasing the area of human motion to be sensed (paragraph [0038]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the circuitry of the first motion sensor assembly to increase a frequency at which reading are obtained from the additional sensor in response detected movement for the benefit increasing the area of human motion to be sensed.

Claim(s) 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1) and Sugimoto et al (US Patent 5,461,231) as applied to claim 36 above, and further in view of Pera et al (PG Pub 2018/0145844 A1).
Regarding claim 38, the previous combination remains as applied in claim 36.
Karc does not teach the circuitry of a first motion sensor assembly of the motion sensor assemblies is configured to transmit the candidate motion events by electromagnetically transmitting the candidate motion events across an air gap to wiring powering its associated electrical component.
In the same field of endeavor, Pera teaches the circuitry of a first motion sensor (motion sensors, paragraph [0163]) assembly of the motion sensor assemblies is configured to transmit the candidate motion events (temperature readings sent to digital hub from the motion sensors of the thermometers, paragraphs [0163][0164]) by electromagnetically transmitting (wirelessly transmitting/receiving data stream, paragraph [0253]) the candidate motion events across an air gap (wireless) to wiring (wiring of the digital hub, paragraphs [0163][0164]) powering (inherent that the digital hub comprises wiring, in addition to wiring that receives wireless signals, receives power source) its associated electrical component, for the benefit of making home automation possible to enhance quality of life (paragraph [0004]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the circuitry of a first motion sensor assembly of the motion sensor assemblies to transmit the candidate motion events by electromagnetically transmitting the candidate motion events across an air gap to wiring powering its associated electrical component, for the benefit of making home automation possible to enhance quality of life.
Regarding claim 40, Karc further teaches a first motion sensor assembly of the motion sensor assemblies comprises a temperature sensor (“and/or temperature sensing devices”, or daylight sensor, paragraph [0063]). 
Karc does not teach the circuitry of the first motion sensor assembly is configured to adjust detection of candidate motion events based on a temperature sensed by the temperature sensor.
Pera teaches the circuitry of the first motion sensor assembly is configured to adjust detection of candidate motion events (whether a zone is still vacant or setting the temperature of the zone based on whether the zone is vacant or occupied, paragraphs [0163][0164]) based on a temperature sensed by the temperature sensor, for the benefit of enhancing quality of life (paragraph [0004]).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karc et al (PG Pub 2015/0189725 A1) and Sugimoto et al (US Patent 5,461,231) as applied to claim 36 above, and further in view of Pera et al (PG Pub 2018/0145844 A1) and Lin et al (PG Pub 2004/0155763 A1).
Regarding claim 39, the previous combination remains as applied in claim 36.
Karc further teaches the motion sensor system of claim 36, wherein: a first motion sensor assembly of the motion sensor assemblies comprises a spiral antenna (loop antenna on PCB 30, paragraph [0053]).
Karc does not teach the antenna to be printed around an outer periphery of the circuit board.
In the same field of endeavor, Lin teaches a spiral antenna (32, fig. 8) formed around an outer periphery of the circuit board (100), for the benefit of reducing variances on the induced voltage (paragraph [0032]).
Lin does not teach the spiral antenna to be printed.
It’s well known that printing, unlike forming and then patterning, reduces cost through 100 percent material use.
Thus, it would have been obvious to the skilled in the art before effective filing date of the invention to print the spiral antenna around an outer periphery of the circuit board for the benefit of reducing variances on the induced voltage, and using a formation method that had 100% material utilization.
Furthermore, in the same field of endeavor, Pera teaches the circuitry of the first motion sensor assembly is configured to transmit (sensors transmit occupation status to the hub, paragraphs [0163][0164]) the candidate motion events (sensors sensing whether a zone is vacant or occupied, paragraph [0163]) wirelessly ([0253]), for the benefit of enabling home automation to enhance quality of life (paragraph [0004]).
Although Karc does not teach to transmit the candidate motion events via the spiral antenna, it well known that an antenna in a wireless communication device is used to transmit data.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899